DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed on 04/05/2021.
Claims 1-2, 8-10 and 16-17 have been amended.
Claims 1-17 are pending examination.

Response to Arguments
04/05/2021, regarding 35 U.S.C. § 103 rejection of pending claims  have been fully considered but they are not persuasive.
Applicant argues that Takahashi does not disclose or suggest the amended features "receive extraction information sent by a first terminal device when the first terminal device receives an acquisition request for meta data from a second terminal device, the extraction information being related to the acquisition request" recited in amended claims 1, 9 and 17 (Page 11). However, Examiner relies on Bar-El to teach these limitations, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.
Applicant further argues that Takahashi does not disclose or suggest the amended features "receive a second token sent from the first terminal device which receives the first token from the second terminal device," recited in claims 1, 9 and 17 (Page 11).
Examiner respectfully disagrees. Takahashi teaches (Step ST10 in Figs. 2 and 9) the authorization server [e.g., intermediary device] receive the access token [e.g., second token] which is transmitted from the resource server [e.g., first terminal]  and in Step ST9, the resource server [e.g., first terminal]  received the access token [e.g., first token] from the client server [e.g., the second terminal]. For details, see rejection, infra.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites in line 6, “transmitting, the second terminal device….” which appears a typographical error and likely intended to recite, “transmitting, by the second terminal device….”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

Regarding Claim 2, based on current amendment in independent claim 1, applicant’s specification and figures, “Server (RS) of Automotive Company 300” 

Regarding Claim 3, based on applicant’s specification and figures, server 10 [e.g., the intermediary device] generate extraction information in response to receive acquisition request from server 300 [i.e., the first terminal] (Fig. 10, Step S2-S3) and transmit the extraction information to the server 300 [i.e., the first terminal] (Fig. 10, Step S5) and the server 300 [i.e., the first terminal] transmit the extraction information to the server 200 [e.g., the second terminal] (Fig. 10, Step S6). However, Claim 3 recites, the intermediary device generate extraction information in response to receive acquisition request from the second terminal and transmit the extraction information to the second terminal and the second terminal 
Claims 4, 5, 7 and 8 are also not clear whether the first or second terminal performing the process, therefore, rejected under the same rationale  as Claims 2 and 3.
Claims 10-13 and 15-16 are rejected under the same rationale  as Claims 2-5 and 7-8.
Note: If the applicant believe that a telephone conference with the Examiner that would help to clarify and resolve these 112 issue, please contact the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP 2015201098, hereafter “Takahashi”) in view of Bar-El et al. (US 20140195807, hereinafter “Bar-El”) further in view of Borzycki et al. (US 20090106834, hereinafter “Borzycki”).

Regarding Claim 1, Takahashi teaches an information provision control system comprising: an intermediary device including a memory; and a processor coupled to the memory ([Fig. 1, ⁋ 0027], Fig. 1 illustrates an authorization server 2 [i.e. intermediary device] includes a control unit 21 [i.e., a processor] and a storage unit 22 [i.e., a memory]) and the processor configured to: issue a first  token to the second terminal device, store, in the memory, the first token which is associated with the extraction information ([Fig. 2, ⁋ 0047 and Fig. 9, ⁋ 0057]  when it is confirmed that the access permission condition is satisfied by the policy check, the authorization server 2 issues an access token … storing the issued access token in the access token information storage unit 223, the access token is transmitted to the client server 3 [e.g., second terminal device] in step ST 8),
receive a second token sent from the first terminal device which receives the first token from the second terminal device ([Fig. 2, ⁋⁋ 0047-0048 and Fig. 9, ⁋⁋ 0058-0059] client server 3 [e.g., second terminal device] transfers the access token [e.g., first token] to the resource server 1 [e.g., first terminal device] in step 
determine whether the received second token and the issued first token are same token by using the extraction information ([Fig. 9, ⁋ 0060] The authorization server 2 verifies the access token information requested to be verified by the access token verification unit 214. Specifically, the access token value = "Ad055vcc3jwr" included in the access token information received this time corresponds to the previously issued access token value), and when the received second token and the issued first token are same token, send, to the first terminal device, a verification result indicating that the received second token and the issued first token are same token ([Fig. 2, ⁋ 0048 and Fig. 9, ⁋ 0060], It is verified whether or not there is no inconsistency between the identification information and the resource information included in the request of the access token… In addition, it is determined whether or not the access token information contained in the 
wherein the first terminal device is configured to: receive the verification result, and send the meta data requested by the second terminal device to the second terminal device ([Fig. 2, ⁋ 0049-0050 and Fig. 9, ⁋ 0060], Upon receiving the verification result = OK, the resource server 1 generates login authorization information on the basis of the access token information received… the generated login authority information is transmitted to the client server 3 in step ST 12).
Although, Takahashi teaches generates a session ID and associates with this session ID, the information holder = xxx included in the access instruction and the resource information [⁋ 0053], which under the broadest reasonable interpretation, can be interpreted as the claimed Ticket, however, Takahashi does not explicitly teach, but, Bar-El teaches receive extraction information sent by a first terminal device when the first terminal device receives an acquisition request for meta data from a second terminal device, the extraction information being related to the acquisition request, issue a first ticket to the first terminal device, store, in the memory, a first identifier which is associated with the issued first ticket ([⁋⁋ 0218-0219], a Provisioning Server [e.g., first terminal] may be required to acquire an authorization ticket from the Authorization Server in order to provision assets to  the Provisioning Server may contact the Authorization Server and present its own Provisioning Server certificate and a hash digest computed over an asset. The Authorization Server may log the transaction, and may issue an authorization ticket containing a signature on the asset hash. Here examiner interpreted as, the Authorization Server [e.g. intermediary device] receive Provisioning Server certificate and a hash digest computed over an asset [e.g., extraction information being related to the acquisition request] and Authorization Server log the transaction [e.g., store information associated with the issued ticket], and issue an authorization ticket to the Provisioning Server [e.g., first terminal]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi with Bar-El in order to issue an authorization ticket based on the request received from Provisioning Server to provision an assets to client device, because it would have enabled the system to securely provisioning assets.
Takahashi in view of Bar-El do not explicitly teach, however, Borzycki teaches receive a second ticket transmitted by the second terminal device which receives the first ticket and a second identifier of the intermediary device from the first terminal device, determining that received second ticket and issued first ticket are same ticket based on first identifier ([Fig. 2A, ⁋ 0055], connection broker 210 may authenticate and authorize the request to the second device. In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi and Bar-El with Borzycki in order to validating ticked by comparing the ticket received with the ticket issued before, because it would have enabled the system to verify the authenticity of a request.

Regarding Claim 2, Takahashi teaches the information provision control system according to claim 1, wherein the second terminal device is configured to: extract a plurality of pieces of user data related to the plurality of users based on a first information received from the intermediary device, and transmit the plurality of pieces of user data to the first terminal device ([⁋ 0008], …based on the content of the access request notified from the authorization server, login authority information indicating login authority to Web information is generated, and transfer menu information [e.g. a plurality of pieces of user data related to the plurality of users] for accessing the Web information is generated based on the generated login authority information and transmitted to the user terminal. [⁋ 0030], the policy information indicating an access permission condition for the personal information (resource information) of the user managed by the resource server 1 is stored as policy information. The policy information includes identification information of an information holder, identification information of a user (a person to be transferred) to which an access authority is to be transferred, and information indicating a transfer menu. The transfer menu is a menu to be transferred out of all the menus set by the Web application for accessing the personal information). [⁋ 0050], The resource server 1 passes the received login authority information to the access target Web application managed by the server…the Web application generates a transfer menu screen [e.g. a plurality of pieces of user data related to the plurality of users]  for the Web application to be 

Regarding Claim 3, Takahashi teaches The information provision control system according to claim 1, wherein the processor is further configured to: generate the extraction information in response to receiving, from the second terminal device which has received the acquisition request, information of the acquisition request, and transmit the extraction information to the second terminal device ([⁋ 0048], the resource server 1 requests the issuer authorization server 2 to verify the received access token. The authorization server 2 verifies the access token requested for verification and returns the verification result to the resource server 1. [Fig. 10, ⁋ 0060] The authorization server 2 verifies the access token information requested… Specifically, …the identification information of the information owner included in the currently received access token information = xxx and the resource = "user information & care information". When it is confirmed that all conditions are satisfied, the authorization server 2 returns the verification result = OK to the resource server 1 in step ST 11.), and 
the second terminal device is configured to transmit the extraction information to the first terminal device in response to receiving the extraction information from the intermediary device ([⁋ 0050], The resource server 1 passes .

Claims 9-11 are rejected under the same rationale as Claims 1-3.

Regarding Claim 17, Takahashi teaches a non-transitory computer-readable medium storing instructions executable by one or more computers ([Fig. 1, ⁋⁋ 0019, 0027], FIG. 1 is a block diagram showing a functional configuration of a Web information access system. Web information access system, a resource server 1, an authorization server 2, a client server 3, and a user terminal 4 are communicably connected via a network 5. The authorization server 2 performs user authentication, policy check, and management of access tokens, and includes a control unit 21, a storage unit 22, and a transmission / reception unit 23).
The rest of the limitations in Claim 17 are rejected under the same rationale as Claim 1.

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Bar-El and Borzycki further in view of Hasija et al. (US Patent 9203707, hereafter “Hasija”).

Regarding Claim 4, Takahashi teaches the information provision control system according to claim 1, wherein the processor is further configured to: receive, from the first terminal device, other extraction information related to another acquisition request transmitted by the first terminal device to the second terminal device ([Fig. 2, ⁋ 0046], Resource server 1 receive access request from the client server 3), and transmit second information indicating a data item requested by the first terminal device to the second terminal device when the received other extraction information ([Fig. 2, ⁋ 0049-0050], Resource server 1 generates login authorization information in exchange for the access token and transmit the login authorization information to the client server 3 in step ST 12. Transmit generated transfer menu to the user terminal in step ST 15. (see also, Step ST12 and ST15 of Fig. 10, ⁋⁋ 0061-0063).
However, Takahashi in view of Bar-El and Borzycki do not explicitly teach, but, Hasija teaches the received other extraction information indicates acquisition of meta information ([Col. 4, lines 55-61], a request for meta-data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request for meta information from the resource server as taught by Hasija, because it would allow to establish user-interface [i.e. service channel card] to access further data [Hasija, Col. 3, lines 21-28].

Regarding Claim 5, Takahashi in view of Bar-El and Borzycki do not explicitly teach the information provision control system according to claim 4, wherein the second terminal device is configured to transmit meta information corresponding to the second Information to the first terminal device based on the second information received from the intermediary device.
However, Hasija teaches the second terminal device is configured to transmit meta information corresponding to the second Information to the first terminal device based on the second information received from the intermediary device ([Col. 20, lines 36-49], meta-data for the service channel may be obtained from the service provider. …since the service channel has been authenticated with the service provider, it may provide meta-data may be specialized for the particular role/access level of the user that has been authenticated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the requested meta information from the resource server as taught by Hasija, because it would allow to establish user-interface [i.e. service channel card] to access further data [Hasija, Col. 3, lines 21-28].

Regarding Claim 6, Takahashi in view of Bar-El and Borzycki do not explicitly teach the information provision control system according to claim 4, wherein the meta information includes at least one of filter information or a data format.
wherein the meta information includes at least one of filter information or a data format (([Col. 4, lines 55-61], a request for meta-data maybe communicated to a remote service provider computer. …one or more configuration fields may be generated for the service channels based on the meta-data provided by the remote service provider computer enabling a user to configure the service channels. [Col. 3, lines 34-36], configuration information may include hints, filters, rules, or the like, for determining relevant events for a particular service channel. [Col. 21, lines 26-28], meta-data provided by a service provider may be in various formats, such as, JSON, XML, text, HTML, or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide filter information or data format in the meta information as taught by Hasija, because it would allow to configure user-interface [i.e. service channel card] properly to access further data.

Regarding Claim 7, Takahashi in view of Bar-El and Borzycki do not explicitly teach the information provision control system according to claim 4, wherein the first terminal device is configured to transmit the acquisition request to the second terminal device after receiving the meta information from the second terminal device.
wherein the first terminal device is configured to transmit the acquisition request to the second terminal device after receiving the meta information from the second terminal device ([Col. 21, lines 64-67], one or more configuration fields may be generated for the displaying and/or configuration the meta-data. …each service channel may have one or fields for display and/or interaction with the meta-data. [Col. 22, lines 34-48], …flow fields for the source service channel may be generated. …a source service channel has one or more flow fields that provide information from a service provider.  …a particular service such as a search engine service, may be configured to execute a search query [i.e. transmit the acquisition request] and return the results of the query. Accordingly, for this example, the flow fields available for the search engine service channel may be source flow fields since they only hold results from the service provider (e.g., the query results) rather than receiving input that is sent to the service provider. In summary, after service channel is created based on meta-data, source can execute search query to get data from the service provider).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a service channel using meta-data and execute a search query to get data from the service provider  as taught by Hasija, because it would facilitate to gather data from the service provider.

Claims 12-15 are rejected under the same rationale as Claims 4-7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Bar-El and Borzycki further in view of Savoor et al.  (US 2009/0113039, hereafter “Savoor”).

Regarding Claim 8, Takahashi teaches the information provision control system according to claim 1, wherein the first terminal device configured to transmit the extraction information to the intermediary device in response to receiving the extraction information from the second terminal device ([Fig. 2, ⁋ 0046], Upon receiving the access request, the resource server 1 transmits a request for presenting an access token in step ST 4. Upon receiving the request for resenting the access token, the client server 3 transfers the request of the access token to the authorization server 2. (see also step ST 4 –ST 5 in Fig. 9, ⁋⁋ 0053-0054)), and the second terminal device configured to transmit a plurality of pieces of user data related to the plurality of users to the first terminal device in response to receiving the first information from the intermediary device ([Fig. 2, ⁋⁋ 0049-0050], in steps ST 12 to ST 15, disclose upon receipt the verification result from the authorization server 2, the resource server  1 provide login .
However, Takahashi in view of Bar-El and Borzycki do not explicitly teach the first terminal device includes a first gateway and the second terminal device includes a second gateway.
Savoor teaches the first terminal device includes a first gateway and the second terminal device includes a second gateway ([Figs. 1-2, 0034], disclose the residential switch /gateway 206 may include the functionality of the client-side networked device 108. The provider switch /gateway 208 may include the functionality of the provider-side networked device 110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to having gateway in the client side and provider side as taught by Savoor as a predictable alternative to control network data from the client network as well as from the provider network.

Claim 16 is rejected under the same rationale as Claim 8.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419